Title: From Thomas Jefferson to the Senate and the House of Representatives, 27 December 1802
From: Jefferson, Thomas
To: Congress


          
             Gentlemen of the Senate and 
              of the House of Representatives
          
          In my message of the 15th. instant, I mentioned that plans and estimates of a Dry dock, for the preservation of our ships of war, prepared by a person of skill and experience, should be laid before you without delay. these are now transmitted; the report & estimate by duplicates; but the plans being single only, I must request an intercommunication of them between the houses, and their return when they shall no longer be wanting for their consideration.
          
            Th: Jefferson
            Dec. 27. 1802.
          
        